 Exhibit 10.11

ALCAN EXECUTIVE SHARE OPTION PLAN


THE PLAN 

1.         General Information 

The Plan was adopted by the Board of Directors and Shareholders effective July
24, 1987 and was amended on April 26, 1990, April 22, 1993, April 28, 2005 and
December 8, 2005. Its predecessor plan was originally adopted on February 5,
1981, effective March 26, 1981, by the former parent of the Company.

The purposes of the Plan are to provide a means for encouraging key employees to
obtain an increased proprietary interest in the enterprise and an additional
incentive to further its growth and development and to assist the Company in
retaining and attracting executives with experience and ability.

The Plan provides for the granting to key employees of the Company and its
Subsidiaries of Options to purchase Common Shares and, where applicable, SARs.
The Committee which administers the Plan may determine in its sole discretion
which employees of the Company and its Subsidiaries are eligible to be granted
Options.

The Plan is not subject to any of the provisions of the United States Employee
Retirement Income Security Act of 1974 nor is it a qualified plan under Section
401(a) of the United States Internal Revenue Code of 1986, as amended.

2.         Definitions 

"Alcan Group" means the Company together with its consolidated subsidiaries and
other companies in which the Company owns, directly or indirectly, less than 50%
of the voting stock but has significant influence over management;

1

--------------------------------------------------------------------------------

 

"Board of Directors" means the Board of Directors of the Company;

"Change of Control Event" means any of the following:

1.   the acquisition of direct or indirect beneficial ownership of 50% or more
of the Shares of the Company by any person or group of associated persons acting
together or jointly and in concert;

2.   any amalgamation, merger, arrangement, reorganization or consolidation (or
substantially similar transactions or series of transactions) in respect of the
Company, other than where (a) the Shares of the Company after the transaction
would continue to represent two-thirds or more of the combined voting securities
of the resulting entity, without a concurrent substantial change in the
composition of the Company's Board of Directors, or (b) it is effected for the
purpose of implementing a recapitalization of the Company, without there also
occurring an acquisition of direct or indirect beneficial ownership of 20% or
more of the Shares of the Company by any person or group of associated persons
acting together or jointly and in concert;

3.   the approval by the Company's Shareholders of a plan for the complete or
effective dissolution of the Company;

4.   the issuance by the Company of Shares in connection with an exchange offer
acquisition if such issuance results in the Shareholders holding less than
two-thirds of the combined voting securities of the resulting entity and there
is a concurrent substantial change in the composition of the Company's Board of
Directors;

5.   the sale of all or substantially all of the assets of the Company, other
than (a) to an owner or owners of at least two-thirds of the Company's Shares,
or (b) in a manner so that the acquirer is thereafter controlled as to at least
two-thirds of its voting securities by the owner or owners of at least
two-thirds of the Company's Shares, provided in each case that there is no
concurrent substantial change in the composition of the Company's Board of
Directors;

6.   the completion of the corporate approvals necessary on the part of the
Company to give effect to any amalgamation, merger, arrangement, reorganization,
continuance or consolidation (or substantially similar transactions or series of
transactions) in respect of the Company pursuant to which the Company will not
survive as a stand-alone publicly-traded corporation - without limitation the
Company shall be deemed not to have survived as a stand-alone publicly-traded
corporation if (a) there is no longer a liquid market for the Shares on the
Toronto or New York stock exchanges, (b) more that 50% of the Shares become held
by any person or group of associated persons acting together or jointly and in
concert, or (c) the Company becomes a subsidiary of another corporation; or

7.   any occurrence pursuant to which individuals who were the incumbent
Directors on 1 November 2005 cease for any reason to constitute at least
two-thirds of the Company's Board, provided that any individual who became a
Director subsequently whose election or appointment was approved by at least
two-thirds of the incumbent Directors shall also be considered to be an
incumbent Director, but further provided that no individual elected or appointed
initially as a result of an actual or threatened proxy contest or solicitation
of proxies or in connection with amalgamation, merger, arrangement,
reorganization, consolidation or share exchange acquisition transaction (or
substantially similar transactions or series of transactions) shall be deemed to
be an incumbent Director.

      For the purposes hereof a substantial change in the composition of the
Company's Board of Directors shall be any change involving the departure of at
least three Directors or any other change pursuant to which the Directors in
office prior thereto cease to constitute at least two-thirds of the members of
the Board.  In addition, any "change of control event" which occurs for the
purposes of a change of control agreement in force between the Company and an
employee of the Company or one of its subsidiaries as of the date hereof shall
be deemed to be a Change of Control Event hereunder in relation to that
employee.

2

--------------------------------------------------------------------------------

 

The Chairman of the Committee may, in order to protect the interests of the
Optionees if in his reasonable judgement a Change of Control Event has become
imminent but has not yet occurred, declare that a Change of Control Event has
occurred in relation to the Plan to enable the Optionees to exercise their
Options.

"Committee" means the Human Resources Committee of the Board of Directors;

"Common Share" or "Share" means a Common Share of the Company;

"Company" means Alcan Inc.;

"Director" means a Director of the Company;

"Effective Date" means the date on which an Option is granted;

"Holding Period" has the meaning set out in paragraph 11 below;

"Market Value" means the average of the high and low prices of Shares on the
Toronto Stock Exchange on the relevant day, or if two or more sales of Shares
shall not have been reported for that day, on the next preceding day for which
there have been two or more reported sales;

"Option" means an option to purchase Common Shares granted under the Plan;

"Optionee" means a person who has been or is to be granted an Option;

"Option Period" has the meaning set out in paragraph 9 below;

"Plan" means the Alcan Executive Share Option Plan adopted by the Company on
July 24, 1987, as amended from time to time;

"Retirement" means (unless otherwise determined by the Committee):

(i)    retirement in accordance with the provisions of those employee benefit
plans of the Company or any Subsidiary covering the Optionee, or

(ii)    if the Optionee is not covered by any such plan, as determined by the
Committee, or

(iii)   the placing of a terminated Optionee on the Company's non-active payroll
in order to permit such Optionee to attain early retirement age;

"Shareholder" means a holder of Common Share(s);

3

--------------------------------------------------------------------------------

 

"Stock Appreciation Right" or "SAR" means a right, if granted by the Committee,
to receive from the Company, in return for the surrender to the Company of the
unexercised right to subscribe for a Share pursuant to an Option, cash in an
amount equal to the excess of the Market Value of such Share on the date such
right is exercised over the subscription price provided in that Option;

"Subsidiary" means any company in which the Company owns, directly or
indirectly, more than 50% of the voting stock;

"Waiting Period" means a period of at least three months commencing on the
Effective Date and such additional period, if any, as may be established by the
Committee at the time of the grant of the Option, such additional period to be
subject to such terms and conditions, including conditions for the earlier
termination of such additional period, as the Committee may determine.

"Yearly Allotment" means, in respect of a calendar year, 0.75% of the Shares
outstanding as at the end of the previous calendar year.

 

3.         Administration 

The Plan shall be administered by the Committee. The Committee shall have full
and complete authority to interpret the Plan and to prescribe such rules and
regulations and make such other determinations as it deems necessary or
desirable for the administration of the Plan.

The Committee shall determine the grant of Options as set out in paragraph 6
below.

 

4.         Shares Subject to Grant of Options 

Subject to applicable laws and stock exchange rules and regulations, the
Committee may grant during any calendar year Options in respect of a maximum
number of Shares which is the aggregate of:

(i)    the Yearly Allotment, and

(ii)    those portions of all previous Yearly Allotments in respect of which
Options have not been granted,

provided that the aggregate number of Shares which may be issued after  March
11, 2005 (in respect of Options already granted up to that date and Options to
be granted thereafter) shall not exceed 24,844,630 Shares, subject to adjustment
in accordance with paragraph 13, below.

 

5.         Eligibility 

In order to be eligible for the grant of Options by the Committee as provided
herein, a person must be an employee of the Company or one of its Subsidiaries.

 

6.         Grant of Options 

The Committee shall from time to time designate the Optionees as well as the
number of Shares to be covered by each Option and shall fix the Effective Date
of the Option. Any Optionee may hold more than one Option.

 

7.         Subscription Price 

The subscription price for each Share covered by an Option shall be established
by the Committee at not less than 100% of the Market Value of a Share on the
Effective Date.

4

--------------------------------------------------------------------------------

 

8.         Exercise of Option 

An Option may be exercised in the manner prescribed by the Committee in whole at
any time or in part from time to time during the Option Period or in such
amounts and at such times during the Option Period as the Committee may
determine. The subscription price of Shares shall be paid in full in cash at the
time of exercise of the Option.

 

9.         Option Period 

Each Option shall be exercisable by the Optionee during a period ("Option
Period") established by the Committee at the time the Option is granted which
shall commence after the Waiting Period and shall terminate not later than ten
years after the Effective Date, except that:

9.1   in the case of certain Optionees who are, or may be deemed to be, insiders
of the Company in accordance with any applicable law, the Waiting Period shall
not be shorter than the period prescribed by such law;

9.2   subject to the Option Period stated above, the Option Period shall
terminate not later than five years after the earlier of:

(a)     the death of the Optionee, and

(b)     the Retirement of the Optionee; and

9.3   the Option Period shall (unless otherwise determined by the Committee)
terminate immediately upon the resignation of the Optionee or other termination
(except if paragraph 9.2 applies) of employment of the Optionee by the Company.

In the case of death, the Optionee's estate shall have the right to exercise the
Options at any time with respect to all or from time to time with respect to any
portion of the Options which the Optionee had not previously exercised.

All rights under an Option unexercised in whole or in part at the termination of
the Option Period shall be forfeited.

 

10.       Stock Appreciation Rights 

Each Option granted under the Plan may, at the discretion of the Committee, have
connected therewith SARs in respect of one-half of the Shares covered by the
Option.

Each SAR shall be subject to the same terms and conditions as the related Option
and shall be exercisable during the Option Period of the related Option except
that, in the case of certain Optionees who are, or may be deemed to be, insiders
of the Company in accordance with any applicable law, SARs may be exercised only
during the periods permitted by such law.

Each exercise of a SAR shall reduce by one the number of Shares covered by the
related Option. However, the exercise of an Option will not reduce the number of
SARs connected with such Option until one-half of the Shares originally subject
to such Option shall have been purchased; thereafter, each exercise of an Option
shall reduce the number of SARs connected therewith by the equivalent of the
number of Shares subscribed to by reason of such exercise. Unexercised SARs
shall terminate on termination of the Option Period, together with the related
Option.

5

--------------------------------------------------------------------------------

 

11.       Disposal of Shares Acquired 

Shares issued pursuant to the exercise of an Option may not be disposed of by
the Optionee until the expiry of such period ("Holding Period"), if any, as may
be prescribed by the Committee at the time of grant of the Option, except that,
if such Holding Period has been prescribed:

11.1    in the event of the exercise of an Option by the estate of a deceased
Optionee, the estate may dispose of the related Shares immediately;

11.2    in the event of the exercise of an Option after the Retirement of the
Optionee, the Optionee may dispose of the related Shares immediately;

11.3    the Committee may, in the light of special circumstances affecting an
Optionee and at its discretion, waive any Holding Period which has been
prescribed in respect of such Option; and

11.4    notwithstanding the above, in the case of certain Optionees who are, or
may be deemed to be, insiders of the Company in accordance with any applicable
law, the Holding Period shall not be shorter than the period, if any, prescribed
by such law.

 

12.       Non-assignable 

No Option or any interest therein shall be assignable by the Optionee otherwise
than by will or the laws of descent and distribution. During the life of the
Optionee, an Option shall be exercisable only by the Optionee or the Optionee's
legal representative.

 

13.       Effects of Certain Transactions 

In the event of any change in the outstanding Shares by reason of any stock
dividend, stock split, recapitalization, merger, consolidation, combination or
exchange of Shares or other similar corporate change, an equitable adjustment
shall be made in the number or kind of Shares issuable under the Plan or subject
to outstanding Options or SARs and/or in the subscription price of such Shares
and/or in the formula for determining cash payable upon the exercise of SARs.
Such adjustment shall be made by the Committee and shall be conclusive and
binding for all purposes of the Plan.

 

14.       Amendment and Termination 

The Board of Directors may at any time and from time to time amend, suspend or
terminate the Plan in whole or in part, provided however that the Board of
Directors may not, without approval of the holders of a majority of the Shares
present and voting in person or by proxy at a meeting of Shareholders of the
Company, make any fundamental changes to the Plan such as materially increase
the benefits accruing to Optionees (including repricing of Options other than
pursuant to paragraph 13, the extension of an Option Period, the reduction of
the exercise price but excluding waiver in respect of Waiting Periods and
similar conditions), or increase the number of Shares issuable pursuant to the
Plan, or materially modify the requirements as to eligibility for participation
in the Plan. No such amendment, suspension or termination may, without the
consent of the Optionee to whom Options shall theretofore have been granted,
adversely affect the rights of such Optionee.

 

15.       Condition for Issuance of Shares 

The obligation of the Company to issue Shares pursuant to the exercise of
Options shall be subject to the condition that such Shares shall have been
registered with the Securities and Exchange Commission, Washington, D.C., U.S.A.
and shall have been listed or authorized for listing upon the relevant stock
exchanges.

6

--------------------------------------------------------------------------------

 

16.       Change of Control 

Upon the occurrence of a Change of Control Event, all Options shall become
immediately exercisable and all Waiting Periods and Holding Periods shall be
waived, provided that Optionees who are, or may be deemed to be, insiders of the
Company in accordance with any applicable law shall be subject to such law.

 

17.       Taxes 

The Company shall be entitled to withhold the amount of any tax attributable to
any amounts payable or Shares deliverable under the Plan, after giving notice to
the person entitled to receive such payment or delivery, and the Company may
defer making payment or delivery as to any award, if any such tax is payable,
until indemnified to its satisfaction. An Optionee may pay all or a portion of
any required withholding taxes arising in connection with the exercise of an
Option by electing to have the Company withhold Shares having a fair market
value equal to the amount required to be withheld.

 

18.       Governing Law

The Plan and any actions taken in connection herewith shall be governed by and
construed in accordance with the laws of Ontario and the laws of Canada
applicable therein.

 7